Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on January 12, 2021. Claims 1-30 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3-7, 9, 11-18, 20-24, 26 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldenhoven; Jürgen et al. (US 20190373516 A1), hereafter “Caldenhoven.”
	Consider claim 1. Caldenhoven discloses a method of wireless communication by a user equipment (UE), the method comprising (see fig. 2, par. 0005; [0005] According to a first aspect a method of performing an application handover for mobile edge computing applications in a mobile communication network is provided …): transmitting a message indicating an identifier (ID) associated with an application to a first edge computing system (see pars. 0014 and 0016; [0014] The handover between the first and the second base station comprises all varieties of handovers like, for example, mobile device-initiated handover, base station-initiated handover and the like. [0016] The method may comprise the further step of sending an application handover request to the first mobile edge system from the first base station to the first mobile edge system. The application handover request comprises an application identifier or a mobile device identifier. The application identifier is arranged to identify the application assigned to the mobile device. The mobile device identifier is arranged to identify the mobile device. Examiner’s Note: paragraph 16 discloses sending the handover request from the first base station to the first mobile edge system, however, paragraph 14 describes that the handover request can be initiated by the UE, in such case the UE will be sending the request); receiving first information associated with the application in response to transmitting the message, the first information indicating whether at least one second edge computing system configured to provide the application is accessible through at least one cell (see par. 0018; [0018] The application handover request may further comprise an identifier of the second mobile edge system. The identifier of the second mobile edge system may be used by the first mobile edge system to identify the second mobile edge system assigned to the second base station. The first mobile edge system identifies the second mobile edge system based on the identifier of the second mobile edge system. Alternatively, an identifier of the second base station may be transferred from the first base station to the first mobile edge system based on the evaluation of the signal characteristics of the radio signals. The first mobile edge system identifies the second mobile edge system based on the data set stored in the first mobile edge system comprising the assignments between relevant base stations and relevant mobile edge systems …); and determining a set of cells through which the at least one second edge computing system is accessible based on the first information (see pars. 0018 and 0019; [0018] … Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics. Transmission of the identifier of the second base station may, for example, have the advantage that no application handover is performed if the second base station is assigned to the first mobile edge system and the second mobile edge system … and [0019] The step of activating execution of the application assigned to the mobile device on the second mobile edge system may comprise the further step of: [0020] exchanging application data of the application between the first mobile edge system and the second mobile edge system prior to performing the handover.).
	Consider claim 3 in view of claim 1 above. Caldenhoven further discloses wherein the first information comprises at least one of a set of cell global identities (CGis) associated with the set of cells through which the at least one second edge computing system is accessible (see par. 0065; [0056] The handover and the corresponding application handover is described in the following steps 206-216. Based on neighbour cell measurements performed by the mobile device 100 which contains the Physical Cell ID (PCI) of the neighbour cell served by, for example, the second base station 12-1 performed by the mobile device 100 and submitted to the first base station in step 206, the first base station 11-1 derives the Cell Global ID (CGI) as indicated in table 1 below) or a set of tracking area identities (TAis) associated with the set of cells through which the at least one second edge computing system is accessible (Examiner’s Note: claim is written in alternative format).
	Consider claim 4 in view of claim 1 above. Caldenhoven further discloses wherein the message comprises a request associated with the application, and the UE operates on the at least one cell when the application request is transmitted, and wherein the first edge computing system and the at least one second edge computing system are collocated (see par. 0017 and 0018; [0017] The mobile device identifier may, for example, be the IMSI of the mobile device. The application identifier may be any suitable code to identify an application assigned to the mobile device. The mobile device identifier may be sufficient if there is only one first mobile edge system which is assigned to the first base station … and [0018] … The first mobile edge system identifies the second mobile edge system based on the data set stored in the first mobile edge system comprising the assignments between relevant base stations and relevant mobile edge systems. The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system  …).
	Consider claim 5 in view of claim 4 above. Caldenhoven further discloses wherein the collocated first edge computing system and at least one second edge computing system comprise at least one of an Edge Application Server or an Edge Enabler Server, and wherein the determining of the set of cells
comprises (see fig. 2, par. 0053; [0053] FIG. 2 shows a principal sketch of an application handover which may be executed by means of, for example, a network system described in FIG. 1. The first mobile edge system 111 comprises a first Mobility Management Function 311 (MMF 1), a first Data Session Function 312 (DSF 1) and a first Mobile Edge Computer 313 (MEC 1). The second mobile edge system 112 comprises a second Mobility Management Function 321 (MMF 2), a second Data Session Function 322 (DSF 2) and a second Mobile Edge Computer 323 (MEC 2)): including the at least one cell on which the UE operates in the set of cells when the first information indicates that the at least one of the Edge Application Server or the Edge Enabler Server is accessible through the at least one cell; and omitting the at least one cell on which the UE operates from the set of cells when the first information indicates that the at least one of the Edge Application Server or the Edge Enabler Server is inaccessible through the at least one cell (see par. 0017; … The application identifier may be useful if there is more than one first mobile edge system assigned to the first base station. There may, for example, be application-specific first mobile edge systems. The relevant first mobile edge system may in this case be identified by the first base station based on the application identifier. The handover request may optionally comprise the mobile device identifier and the application identifier.  …).
	Consider claim 6 in view of claim 1 above. Caldenhoven further discloses wherein the set of cells through which the at least one second edge computing system is accessible is determined to include the at least one cell when the first information indicates the at least one second edge computing system is accessible through the at least one cell, and wherein the set of cells through which the at least one second edge computing system is accessible is determined to exclude the at least one cell when the first information indicates the at least one second edge computing system is inaccessible through the at least one cell (see pars. 0017 and 0018).
Consider claim 7 in view of claim 1 above. Caldenhoven further discloses prioritizing a first cell included in the determined set of cells over a second cell
 absent from the determined set of cells for cell reselection by the UE when the UE is operating in a radio resource control (RRC) idle mode or RRC inactive mode; and performing cell selection or reselection to the first cell instead of the second cell based on the prioritizing the first cell (see par. 0018; … The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system. Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics.  …).
Consider claim 9 in view of claim 1 above. Caldenhoven further discloses prioritizing a first cell included in the determined set of cells over a second cell absent from the determined set of cells in at least one measurement report associated with handover of the UE when the UE is operating in a radio resource control (RRC) connected mode; and transmitting the at least one measurement report to a third cell configured to handover the UE to the first cell or the second cell (see par. 0018; … The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system. Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics.  …)
	Consider claim 11 in view of claim 1 above. Caldenhoven further discloses wherein the application comprises a service or remote computing resource (see par. 0011).
	Consider claim 12 in view of claim 1 above. Caldenhoven further discloses wherein the first edge computing system comprises an Edge Data Network Configuration Server, and wherein the at least one second edge computing system comprises at least one of an Edge Application Server or an Edge Enabler Server (see fig. 2, par. 0053; [0053] FIG. 2 shows a principal sketch of an application handover which may be executed by means of, for example, a network system described in FIG. 1. The first mobile edge system 111 comprises a first Mobility Management Function 311 (MMF 1), a first Data Session Function 312 (DSF 1) and a first Mobile Edge Computer 313 (MEC 1). The second mobile edge system 112 comprises a second Mobility Management Function 321 (MMF 2), a second Data Session Function 322 (DSF 2) and a second Mobile Edge Computer 323 (MEC 2)).
Consider claim 13. Caldenhoven discloses a method of wireless communication by a base station configured to provide a first cell, the method comprising (see fig. 2, par. 0005; [0005] According to a first aspect a method of performing an application handover for mobile edge computing applications in a mobile communication network is provided …): receiving at least one measurement report from a user equipment (UE) configured to receive an application from a first edge computing system, the at least one measurement report indicating at least one first measurement associated with a second cell and at least one second measurement associated with a third cell (see pars. 0014, 0016, 0030 and 0031; [0014] The handover between the first and the second base station comprises all varieties of handovers like, for example, mobile device-initiated handover, base station-initiated handover and the like. [0016] The method may comprise the further step of sending an application handover request to the first mobile edge system from the first base station to the first mobile edge system. The application handover request comprises an application identifier or a mobile device identifier. The application identifier is arranged to identify the application assigned to the mobile device. The mobile device identifier is arranged to identify the mobile device. [0030] The step of evaluating the signal characteristics of the radio signals received by the mobile device comprises the steps of: [0031] determining a probability of a handover of the mobile device to at least one base station, Examiner’s Note: paragraph 16 discloses sending the handover request from the first base station to the first mobile edge system, however, paragraph 14 describes that the hand over request can be initiated by the UE, in such case, the UE will be sending the handover request); determining whether the first edge computing system is accessible through at least one of the second cell or the third cell (see pars. 0018 and 0019; [0018] … Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics. Transmission of the identifier of the second base station may, for example, have the advantage that no application handover is performed if the second base station is assigned to the first mobile edge system and the second mobile edge system … and [0019] The step of activating execution of the application assigned to the mobile device on the second mobile edge system may comprise the further step of: [0020] exchanging application data of the application between the first mobile edge system and the second mobile edge system prior to performing the handover.); and transmitting an instruction to the UE in response to the at least one measurement report, the instruction causing handover of the UE to the second cell instead of the third cell when the first edge computing system is accessible through the second cell and inaccessible through the third cell (see fig. 2, par. 0039; … The network system is arranged to perform a handover from the first base station to the second base station such that the mobile device is connected with the mobile communication network via the second base station. …).
Consider claim 14 in view of claim 13 above. Caldenhoven further discloses receiving, from the UE, a message indicating an identifier (ID) associated with the application from the first edge computing system, wherein the determining whether the first edge computing system is accessible through the at least one of the second cell or the third cell is based on the ID associated with the application (see pars. 0016-0018).
Consider claim 15 in view of claim 14 above. Caldenhoven further discloses wherein the determining whether the first edge computing system is accessible through the at least one of the second cell or the third cell comprises: transmitting the ID associated with the application to a second edge computing system; and receiving information indicating whether the first edge computing system is accessible through the at least one of the second cell or the third cell in response to transmitting the ID. (see pars. 0016-0018).
Consider claim 16 in view of claim 14 above. Caldenhoven further discloses wherein the first edge computing system comprises at least one of an Edge Application Server or an Edge Enabler Server, and wherein the at least one second edge computing system comprises an Edge Data Network Configuration Server (see fig. 2, par. 0053; [0053] FIG. 2 shows a principal sketch of an application handover which may be executed by means of, for example, a network system described in FIG. 1. The first mobile edge system 111 comprises a first Mobility Management Function 311 (MMF 1), a first Data Session Function 312 (DSF 1) and a first Mobile Edge Computer 313 (MEC 1). The second mobile edge system 112 comprises a second Mobility Management Function 321 (MMF 2), a second Data Session Function 322 (DSF 2) and a second Mobile Edge Computer 323 (MEC 2)):
Consider claim 17 in view of claim 13 above. Caldenhoven further discloses wherein the application comprises a service or remote computing resource (see par. 0011).
Consider claim 18. Caldenhoven discloses an apparatus for wireless communication by a user equipment (UE), comprising (see fig. 2, par. 0005; [0005] According to a first aspect a method of performing an application handover for mobile edge computing applications in a mobile communication network is provided …):  a memory; and at least one processor coupled to the memory and configured to (see par. 0054; …(e.g. one network entity comprising hardware components as processors, microprocessors and related data storage to execute the functions based on software code and data stored in the data storage)…): transmit a message indicating an identifier (ID) associated with an application to a first edge computing system (see pars. 0014 and 0016; [0014] The handover between the first and the second base station comprises all varieties of handovers like, for example, mobile device-initiated handover, base station-initiated handover and the like. [0016] The method may comprise the further step of sending an application handover request to the first mobile edge system from the first base station to the first mobile edge system. The application handover request comprises an application identifier or a mobile device identifier. The application identifier is arranged to identify the application assigned to the mobile device. The mobile device identifier is arranged to identify the mobile device. Examiner’s Note: paragraph 16 discloses sending the handover request from the first base station to the first mobile edge system, however, paragraph 14 describes that the hand over request can be initiated by the UE, in such case the UE will be sending the handover request); receive first information associated with the application in response to transmitting the message, the first information indicating whether at least one second edge computing system configured to provide the application is accessible through at least one cell (see par. 0018; [0018] The application handover request may further comprise an identifier of the second mobile edge system. The identifier of the second mobile edge system may be used by the first mobile edge system to identify the second mobile edge system assigned to the second base station. The first mobile edge system identifies the second mobile edge system based on the identifier of the second mobile edge system. Alternatively, an identifier of the second base station may be transferred from the first base station to the first mobile edge system based on the evaluation of the signal characteristics of the radio signals. The first mobile edge system identifies the second mobile edge system based on the data set stored in the first mobile edge system comprising the assignments between relevant base stations and relevant mobile edge systems …); and determine a set of cells through which the at least one second edge computing system is accessible based on the first information (see pars. 0018 and 0019; [0018] … Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics. Transmission of the identifier of the second base station may, for example, have the advantage that no application handover is performed if the second base station is assigned to the first mobile edge system and the second mobile edge system … and [0019] The step of activating execution of the application assigned to the mobile device on the second mobile edge system may comprise the further step of: [0020] exchanging application data of the application between the first mobile edge system and the second mobile edge system prior to performing the handover.).
Consider claim 20 in view of claim 18 above. Caldenhoven further discloses wherein the first information comprises at least one of a set of cell global identities (CGis) associated with the set of cells through which the at least one second edge computing system is accessible or a set of tracking area identities (TAis) associated with the set of cells through which the at least one second edge computing system is accessible (see par. 0065; [0056] The handover and the corresponding application handover is described in the following steps 206-216. Based on neighbour cell measurements performed by the mobile device 100 which contains the Physical Cell ID (PCI) of the neighbour cell served by, for example, the second base station 12-1 performed by the mobile device 100 and submitted to the first base station in step 206, the first base station 11-1 derives the Cell Global ID (CGI) as indicated in table 1 below) or a set of tracking area identities (TAis) associated with the set of cells through which the at least one second edge computing system is accessible (Examiner’s Note: claim is written in alternative format).
	Consider claim 21 in view of claim 4 above. Caldenhoven further discloses wherein the message comprises a request associated with the application, and the UE operates on the at least one cell when the application request is transmitted, and wherein the first edge computing system and the at least one second edge computing system are collocated (see par. 0017 and 0018; [0017] The mobile device identifier may, for example, be the IMSI of the mobile device. The application identifier may be any suitable code to identify an application assigned to the mobile device. The mobile device identifier may be sufficient if there is only one first mobile edge system which is assigned to the first base station … and [0018] … The first mobile edge system identifies the second mobile edge system based on the data set stored in the first mobile edge system comprising the assignments between relevant base stations and relevant mobile edge systems. The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system  …).
	Consider claim 22 in view of claim 21 above. Caldenhoven further discloses wherein the collocated first edge computing system and at least one second edge computing system comprise at least one of an Edge Application Server or an Edge Enabler Server, and wherein the determining of the set of cells comprises (see fig. 2, par. 0053; [0053] FIG. 2 shows a principal sketch of an application handover which may be executed by means of, for example, a network system described in FIG. 1. The first mobile edge system 111 comprises a first Mobility Management Function 311 (MMF 1), a first Data Session Function 312 (DSF 1) and a first Mobile Edge Computer 313 (MEC 1). The second mobile edge system 112 comprises a second Mobility Management Function 321 (MMF 2), a second Data Session Function 322 (DSF 2) and a second Mobile Edge Computer 323 (MEC 2)): include the at least one cell on which the UE operates in the set of cells when the first information indicates that the at least one of the Edge Application Server or the Edge Enabler Server is accessible through the at least one cell; and omit the at least one cell on which the UE operates from the set of cells when the first information indicates that the at least one of the Edge Application Server or the Edge Enabler Server is inaccessible through the at least one cell (see par. 0017; … The application identifier may be useful if there is more than one first mobile edge system assigned to the first base station. There may, for example, be application-specific first mobile edge systems. The relevant first mobile edge system may in this case be identified by the first base station based on the application identifier. The handover request may optionally comprise the mobile device identifier and the application identifier.  …).
	Consider claim 23 in view of claim 18 above. Caldenhoven further discloses wherein the set of cells through which the at least one second edge computing system is accessible is determined to include the at least one cell when the first information indicates the at least one second edge computing system is accessible through the at least one cell, and wherein the set of cells through which the at least one second edge computing system is accessible is determined to exclude the at least one cell when the first information indicates the at least one second edge computing system is inaccessible through the at least one cell (see pars. 0017 and 0018).
Consider claim 24 in view of claim 18 above. Caldenhoven further discloses prioritize a first cell included in the determined set of cells over a second cell
 absent from the determined set of cells for cell reselection by the UE when the UE is operating in a radio resource control (RRC) idle mode or RRC inactive mode; and perform cell selection or reselection to the first cell instead of the second cell based on the prioritizing the first cell (see par. 0018; … The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system. Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics.  …).
Consider claim 26 in view of claim 18 above. Caldenhoven further discloses wherein the at least one processor is further configured to: prioritize a first cell included in the determined set of cells over a second cell absent from the determined set of cells in at least one measurement report associated with handover of the UE when the UE is operating in a radio resource control (RRC) connected mode; and transmit the at least one measurement report to a third cell configured to handover the UE to the first cell or the second cell. (see par. 0018; … The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system. Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics  …).
Consider claim 28. Caldenhoven discloses an apparatus for wireless communication by a base station, comprising (see fig. 2, par. 0005; [0005] According to a first aspect a method of performing an application handover for mobile edge computing applications in a mobile communication network is provided …): a memory; and at least one processor coupled to the memory and configured to (see par. 0054; …(e.g. one network entity comprising hardware components as processors, microprocessors and related data storage to execute the functions based on software code and data stored in the data storage)…): receive at least one measurement report from a user equipment (UE) configured to receive an application from a first edge computing system, the at least one measurement report indicating at least one first measurement associated with a second cell and at least one second measurement associated with a third cell (see pars. 0014, 0016, 0030 and 0031; [0014] The handover between the first and the second base station comprises all varieties of handovers like, for example, mobile device-initiated handover, base station-initiated handover and the like. [0016] The method may comprise the further step of sending an application handover request to the first mobile edge system from the first base station to the first mobile edge system. The application handover request comprises an application identifier or a mobile device identifier. The application identifier is arranged to identify the application assigned to the mobile device. The mobile device identifier is arranged to identify the mobile device. [0030] The step of evaluating the signal characteristics of the radio signals received by the mobile device comprises the steps of: [0031] determining a probability of a handover of the mobile device to at least one base station, Examiner’s Note: paragraph 16 discloses sending the handover request from the first base station to the first mobile edge system, however, paragraph 14 describes that the hand over request can be initiated by the UE, in such case the UE will be sending the handover request); determine whether the first edge computing system is accessible through at least one of the second cell or the third cell (see pars. 0018 and 0019; [0018] … Furthermore, it may be possible that only the signal characteristics of the radio signals of the surrounding base stations and corresponding identifiers are comprised by the application handover request. The first mobile edge system may in this case determine the second base station by determining, for example, the base station with the best signal characteristics. Transmission of the identifier of the second base station may, for example, have the advantage that no application handover is performed if the second base station is assigned to the first mobile edge system and the second mobile edge system … and [0019] The step of activating execution of the application assigned to the mobile device on the second mobile edge system may comprise the further step of: [0020] exchanging application data of the application between the first mobile edge system and the second mobile edge system prior to performing the handover.); and transmit an instruction to the UE m response to the at least one measurement report, the instruction causing handover of the UE to the second cell instead of the third cell when the first edge computing system is accessible through the second cell and inaccessible through the third cell (see fig. 2, par. 0039; … The network system is arranged to perform a handover from the first base station to the second base station such that the mobile device is connected with the mobile communication network via the second base station. …).
Consider claim 29 in view of claim 28 above. Caldenhoven further discloses wherein the at least one processor is further configured to: receive, from the UE, a message indicating an identifier (ID) associated with the application from the first edge computing system, wherein the determining whether the first edge computing system is accessible through the at least one of the second cell or the third cell is based on the ID associated with the application (see par. 0017 and 0018; [0017] The mobile device identifier may, for example, be the IMSI of the mobile device. The application identifier may be any suitable code to identify an application assigned to the mobile device. The mobile device identifier may be sufficient if there is only one first mobile edge system which is assigned to the first base station … and [0018] … The first mobile edge system identifies the second mobile edge system based on the data set stored in the first mobile edge system comprising the assignments between relevant base stations and relevant mobile edge systems. The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system  …).
	Consider claim 30 in view of claim 28 above. Caldenhoven further discloses wherein the determination of whether the first edge computing system is accessible through the at least one of the second cell or the third cell comprises to: transmit the ID associated with the application to a second edge computing system; and receive information indicating whether the first edge computing system is accessible through the at least one of the second cell or the third cell in response to transmitting the ID (see par. 0017 and 0018; [0017] The mobile device identifier may, for example, be the IMSI of the mobile device. The application identifier may be any suitable code to identify an application assigned to the mobile device. The mobile device identifier may be sufficient if there is only one first mobile edge system which is assigned to the first base station … and [0018] … The first mobile edge system identifies the second mobile edge system based on the data set stored in the first mobile edge system comprising the assignments between relevant base stations and relevant mobile edge systems. The relevance may be determined based on geographic coverage of the base stations arranged in the neighbourhood of the first base station and/or specifications of the respective application running on the first mobile edge system  …).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caldenhoven in view of Shekh-Yusef; Rifaat (US 20170324561 A1), hereafter “Shekh-Yusef.”
	Consider claim 2 in view of claim 1 above. Caldenhoven discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Shekh-Yusef, in analogous art; wherein the message comprises at least one of a hypertext transfer protocol (HTTP) GET request or an HTTP Secure (HTTPS) GET request, and the first information is included in at least one of an HTTP response or an HTTPS response (see pars. 0042 and 0043).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Caldenhoven and have it include the teachings of Shekh-Yusef. The motivation would have been in order to take advantage of a widely available communication protocol (see pars. 0042 and 0043). 
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.

12.	Claims 8, 10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Caldenhoven in view of CHEN; Jinhui et al. (US 20180049056 A1), hereafter “CHEN.”
	Consider claim 8 in view of claim 7 above. Caldenhoven discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by CHEN, in analogous art; wherein the prioritizing the first cell comprises: applying an offset to at least one measurement associated with the cell
reselection to the first cell or the second cell, wherein the cell selection or reselection is performed to the first cell instead of the second cell based on the applying the offset (see pars. 0031 and 0035; [0035] For example, the cell reselection/measurement report unit 103 may be configured to rank measured cells based on the information of the cell specific dynamic offset and the measurement results described above, and determine a cell to be accessed based on a ranking result. As an example, the cell reselection/measurement report unit 103 can combine the information of the cell specific dynamic offset of each cell with a measurement result of the cell to acquire transmission performance of the cell, and determine a cell with the best transmission performance as the cell to be accessed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Caldenhoven and have it include the teachings of CHEN. The motivation would have been in order to filter out the best cell to handover the mobile device to (see pars. 0031 and 0035).
Consider claim 10, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.
Consider claim 25, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.
Consider claim 27, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.
Conclusion 
13.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their relation to managing mobile device with edge devices:
	US 20210168685 A1
	US 20210103481 A1
14.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
September 12, 2022